Name: Commission Regulation (EEC) No 2711/87 of 9 September 1987 amending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  prices;  processed agricultural produce
 Date Published: nan

 10 . 9 . 87 Official Journal of the European Communities No L 260/15 COMMISSION REGULATION (EEC) No 2711/87 of 9 September 1987 amending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 2793/77 (3), as last amended by Regulation (EEC) No 2886/86 (4), fixes the level of special aid for skimmed milk and skimmed ­ milk powder for use as feed for animals other than young calves and the maximum selling price to be applied by dairies ; whereas, as regards the situation on the market for skimmed milk, production has fallen as a result, in particular, of the impact of the reduction in milk quotas ; whereas this trend could well become more marked owing to the seasonal drop in milk production ; whereas the amounts of the aid and the maximum sellng price should therefore be adjusted ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2793/77 is hereby amended as follows : 1 . In Article 1 (2),  ' 11 ECU per 100 kilograms' in the first indent is replaced by ' 9 ECU per 100 kilograms',   ' 110 ECU per 100 kilograms' in the second indent is replaced by ' 90 ECU per 100 kilograms'. 2 . In Article 3 ( 1 ) (c), first indent, '2,80 ECU per 100 kilo ­ grams' is replaced by '4,80 ECU' per 100 kilograms'. Article 2 This Regulation enter into force on the third day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 14 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2 OJ No L 78 , 20 . 3 . 1987, p. 1 . (3) OJ No L 321 , 16 . 12. 1977, p. 30 . 0 OJ No L 267, 19 . 9 . 1986, p. 10 .